UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 7, 2016 NovoCure Limited (Exact name of registrant as specified in its charter) Jersey 001-37565 98-1057807 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) Le Masurier House La Rue Le Masurier St. Helier, Jersey JE2 4YE (Address of Principal Executive Offices) Registrant’s telephone number, including area code: +44 (0)15 3475 6700 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. to Form 8-K): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02. Unregistered Sales of Equity Securities. As previously disclosed, in February 2015, NovoCure Limited (the “Company”) entered into a settlement agreement with the Technion Research and Development Foundation and the Technion - Israel Institute of Technology (collectively, “Technion”) whereby the Company agreed to resolve certain potential intellectual property disputes among the Company, Technion and the Company’s Chief Technology Officer. In settlement of these potential disputes, among other consideration, the Company granted Technion an option to acquire 1,005,210 ordinary shares of the Company, with no exercise price. On October 7, 2016, Technion exercised this option, resulting in the issuance of 1,005,210 ordinary shares of the Company. This issuance was exempt from registration under the Securities Act of 1933, as amended (the “Securities Act”) in reliance on Regulation S under the Securities Act and under Section 4(a)(2) of the Securities Act regarding transactions not involving a public offering.
